DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,780,837. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 9,780,837 recite similar claimed subject matters as specified in claims 1-20 of the instant application, with various wordings.






Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejection, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-9, the closest prior art to the claimed subject matters is Argue (2014/0025517).  Argue discloses communications system  (See fig. 6) comprising: a first NFC transceiver 604 that is coupled to a first computing device 601; a second NFC transceiver 614 that is coupled to a second computing device 611 and configured to form a NFC data link with the first NFC transceiver; a first radio frequency (RF) radio 603 coupled to the first computing device; a second RF radio 613 coupled to the second computing device and configured to form an RF data link (i.e. WLAN such as Bluetooth link) with the first RF radio (See paragraph [0089]), wherein the computing devices configured to communicating data over the RF data link (See fig. 7, step 705-706) and the NFC data link (See fig. 7, step 703-704).  However, none of cited prior arts of record including Argue, taken alone or in combination, teaches or suggests a method for proximity based secure communications, comprising: defining a proximity boundary with dimensions defined by a selected communication range of one of a first Short Range Communication (SRC) device and a second SRC device, wherein each of the first and second SRC devices are configured to communicate using near field magnetic induction (NFMI), and the first SRC device is configured to be coupled to a first computing device and the second SRC device is configured to be coupled to a second computing device; communicating an NFMI proximity signal in the proximity boundary 
Regarding claims 10-15, the closest prior art to the claimed subject matters is Argue (2014/0025517).  Argue discloses communications system  (See fig. 6) comprising: a first NFC transceiver 604 that is coupled to a first computing device 601; a second NFC transceiver 614 that is coupled to a second computing device 611 and configured to form a NFC data link with the first NFC transceiver; a first radio frequency (RF) radio 603 coupled to the first computing device; a second RF radio 613 coupled to the second computing device and configured to form an RF data link (i.e. WLAN such as Bluetooth link) with the first RF radio (See paragraph [0089]), wherein the computing devices configured to communicating data over the RF data link (See fig. 7, step 705-706) and the NFC data link (See fig. 7, step 703-704).  However, none of cited prior arts of record including Argue, taken alone or in combination, teaches or suggests a proximity based secure communications system comprising: a first Short Range Communication (SRC) device including a near field magnetic (NFMI) transceiver that is coupled to a first computing device; a second SRC device including an NFMI 
Regarding claim 16-20, the closest prior art to the claimed subject matters is Argue (2014/0025517).  Argue discloses communications system  (See fig. 6) comprising: a first NFC transceiver 604 that is coupled to a first computing device 601; a second NFC transceiver 614 that is coupled to a second computing device 611 and configured to form a NFC data link with the first NFC transceiver; a first radio frequency (RF) radio 603 coupled to the first computing device; a second RF radio 613 coupled to the second computing device and configured to form an RF data link (i.e. WLAN such as Bluetooth link) with the first RF radio (See paragraph [0089]), wherein the computing devices configured to communicating data over the RF data link (See fig. 7, step 705-706) and the NFC data link (See fig. 7, step 703-704).  However, none of cited prior arts of record including Argue, taken alone or in combination, teaches or suggests a method .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858.  The examiner can normally be reached on Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN A TRAN/Primary Examiner, Art Unit 2648